

116 HR 6199 IH: Emergency Unemployment Insurance Stabilization and Access Act of 2020
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6199IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Horsford introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for emergency transfers for unemployment compensation administration, and for other purposes.1.Short titleThis Act may be cited as the Emergency Unemployment Insurance Stabilization and Access Act of 2020.2.Emergency transfers for unemployment compensation administration(a)In generalSection 903 of the Social Security Act (42 U.S.C. 1103) is amended by adding at the end the following:(h)Emergency Transfers in Fiscal Year 2020 for Administration(1)(A)In addition to any other amounts, the Secretary of Labor shall provide for the making of emergency administration grants in fiscal year 2020 to the accounts of the States in the Unemployment Trust Fund, by transfer from amounts reserved for that purpose in the Federal unemployment account, in accordance with succeeding provisions of this subsection.(B)The amount of an emergency administration grant with respect to a State shall, as determined by the Secretary of Labor, be equal to the amount obtained by multiplying $1,000,000,000 by the same ratio as would apply under subsection (a)(2)(B) for purposes of determining such State’s share of any excess amount (as described in subsection (a)(1)) that would have been subject to transfer to State accounts, as of October 1, 2019, under the provisions of subsection (a).(C)Of the emergency administration grant determined under subparagraph (B) with respect to a State—(i)not later than 30 days after the date of enactment of this subsection, 50 percent shall be transferred to the account of such State upon a certification by the Secretary of Labor to the Secretary of the Treasury that the State meets the requirements of paragraph (2); and(ii)only with respect to a State in which the number of unemployment compensation claims has increased by at least 10 percent over the previous calendar year, the remainder shall be transferred to the account of such State upon a certification by the Secretary of Labor to the Secretary of the Treasury that the State meets the requirements of paragraph (3).(2)The requirements of this paragraph with respect to a State are the following:(A)The State requires employers to provide notification of the availability of unemployment compensation to employees at the time of separation from employment. Such notification may be based on model language issued by the Secretary of Labor.(B)The State ensures that applications for unemployment compensation, and assistance with the application process, are accessible in at least two of the following: In-person, by phone, or online.(C)The State notifies applicants when an application is received and is being processed, and in any case in which an application is unable to be processed, provides information about steps the applicant can take to ensure the successful processing of the application.(3)The requirements of this paragraph with respect to a State are the following:(A)The State has expressed its commitment to maintain and strengthen access to the unemployment compensation system, including through initial and continued claims.(B)The State has demonstrated steps it has taken or will take to ease eligibility requirements and access to unemployment compensation for claimants, including waiving work search requirements and the waiting week, and directly or indirectly relieving benefit charges for claimants and employers directly impacted by COVID-19 due to an illness in the workplace or direction from a public health official to isolate or quarantine workers.(4)Any amount transferred to the account of a State under this subsection may be used by such State only for the administration of its unemployment compensation law, including by taking such steps as may be necessary to ensure adequate resources in periods of high demand.(5)Not later than 1 year after the date of enactment of this Act, each State receiving emergency administration grant funding under paragraph (1)(C)(i) shall submit to the Secretary of Labor, the Committee on Ways and Means of the House of Representatives, and the Committee on Finance of the Senate, a report that includes—(A)an analysis of the recipiency rate for unemployment compensation in the State as such rate has changed over time;(B)a description of steps the State intends to take to increase such recipiency rate.(6)(A)Notwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account (as established by section 901 of the Social Security Act) such sums as the Secretary of Labor estimates to be necessary for purposes of making the transfers described in paragraph (1)(C).(B)There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid..(b)Emergency flexibilityNotwithstanding any other law, if a State modifies its unemployment compensation law and policies (including with respect to work search, waiting week, good cause, and employer experience rating) on an emergency temporary basis as needed to respond to the spread of COVID-19, such modifications shall be disregarded for the purposes of applying section 303 of the Social Security Act and section 3304 of the Internal Revenue Code of 1986 to such State law.(c)RegulationsThe Secretary of Labor may prescribe any regulations, operating instructions, or other guidance necessary to carry out the amendment made by subsection (a). 3.Temporary assistance for States with advancesSection 1202(b)(10)(A) of the Social Security Act (42 U.S.C. 1322(b)(10)(A)) is amended by striking beginning on the date of enactment of this paragraph and ending on December 31, 2010 and inserting beginning on the date of enactment of the Emergency Unemployment Insurance Stabilization and Access Act of 2020 and ending on December 31, 2020. 4.Technical assistance and guidance for short-time compensation programsThe Secretary of Labor shall assist States in establishing, implementing, and improving the employer awareness of short-time compensation programs (as defined in section 3306(v) of the Internal Revenue Code of 1986) to help avert layoffs, including by providing technical assistance and guidance.5.Full federal funding of extended unemployment compensation for a limited period(a)In generalIn the case of sharable extended compensation and sharable regular compensation paid for weeks of unemployment beginning after the date of the enactment of this section and before December 31, 2020 (and only with respect to States that receive emergency administration grant funding under clauses (i) and (ii) of section 903(h)(1)(C) of the Social Security Act (42 U.S.C. 1102(h)(1)(C))), section 204(a)(1) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) shall be applied by substituting 100 percent of for one-half of.(b)Temporary federal matching for the first week of extended benefits for states with no waiting weekWith respect to weeks of unemployment beginning after the date of the enactment of this Act and ending on or before December 31, 2020, subparagraph (B) of section 204(a)(2) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) shall not apply.(c)DefinitionsFor purposes of this section—(1)the terms sharable extended compensation and sharable regular compensation have the respective meanings given such terms under section 204 of the Federal-State Extended Unemployment Compensation Act of 1970; and(2)the term week has the meaning given such term under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970.(d)RegulationsThe Secretary of Labor may prescribe any operating instructions or regulations necessary to carry out this section.